Oppek, J., dissenting: That the present proceeding is indistinguishable from Helvering v. Eubank, 311 U. S. 122, seems to me to be disclosed by the dissenting opinion of Mr. Justice McReynolds in that case. Although the operative facts are not set forth extensively in the Eubank opinion, they do appear in the dissent. It is there stated: * * * Under the terms of his [Eubank’s] contract he was entitled to renewal commissions on premiums thereafter collected by the company * * * without the obligation to perform any further services. In November 1824 he assigned his right, title and interest in the contract as well as the renewal commissions to a corporate trustee * * *. [Emphasis added.] The dissent then quotes from the opinion below as follows: * * * At the time of assignment there was nothing contingent in the petitioner’s right, although the amount collectible in future years was still uncertain and contingent. But this may be equally true where the assignment transfers a right to income from investments, as'in Blair v. Commissioner * * * Horst v. Commissioner, 2 Cir., 107 F. 2d 906, or a right to patent royalties, as in Nelson v. Ferguson, 3 Cir., 56 F. 2d 121 * * *. [Emphasis added.] The dissent proceeds: The assignment in question denuded the assignor of all rights to commissions thereafter to accrue under the contract with the insurance company. * * * * * * the statute does not undertake to impose liability upon him because of payments to another under a contract which he has transferred in good faith, under circumstances like those here disclosed. [Emphasis added.] If petitioner had made an agreement with the inventors, in anticipation of his contribution of services, that he was to be paid by sharing in the proceeds (or royalties, or commissions) to be earned subsequently, the case would then have been on all fours with Helvering v. Eubank. Indeed, we do not know from the facts that that precise arrangement did not occur. But even assuming that the details of petitioner’s compensation were not agreed upon until after he had rendered the services, it is difficult to believe that that slight though technically elegant legalistic departure from the Eubank pattern can suffice to change the whole nature of the fabric. While the present result seems to me to follow faithfully the reason-i ing of the dissenting opinion in the Eubank case, it does not, in my view, conform to the doctrine of the majority opinion. I accordingly respectfully dissent.